DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/010,352, filed 06/15/2018, and constitutes a continuation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Abstract
The abstract filed 12/11/2020 appears to be acceptable.

Drawings
The drawings filed 12/11/2020 appears to be acceptable.

Claim Objections
Claims 1 and 10 are objected to because of antecedent and other minor error. The Examiner suggests the following amendments:
1. A method comprising:
forming a first mask layer over an underlying layer;
patterning the first mask layer 
forming a protective layer over the patterned first mask layer, wherein a first thickness of the protective layer on a top surface of the first mask layer is greater than a second thickness of the protective layer on a sidewall surface of the first mask layer, the underlying layer being exposed in the first opening;
performing a descum process, wherein after performing the descum process, a third thickness of the protective layer remaining on the top surface of the first mask layer is greater than a fourth thickness of the protective layer remaining on the sidewall surface of the first mask layer; and
etching the underlying layer using the patterned first mask layer and remaining portions of the protective layer as an etching mask.

10. A method comprising:
forming a tri-layer masking layer over a substrate, the tri-layer masking layer comprising a bottom layer over the substrate, a middle layer over the bottom layer, and an upper layer over the middle layer;
patterning a trench in the upper layer;
forming a protective layer over the upper layer and the middle layer in the trench, wherein a first portion of the protective layer on a top surface of the protective layer is thicker than a second portion of the protective layer on a sidewall of the upper layer, the middle layer in the trench being substantially free of the protective layer;
removing a residue within the trench, wherein removing the residue within the trench partially removes the middle layer;
after the removing residue, etching the middle layer to extend the trench into the middle layer; and
etching the bottom layer to extend the trench into the bottom layer, wherein etching the bottom layer removes remaining portions of the protective layer and the upper layer.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “removing a residue within the trench” However, it is not understood from the claim language how this residue generated in the trench. There is no preceding method step mentioned in the claim created this residue. There is no mention of the material names of this residue.
As claims 11-17 depend on the above rejected claim 10, they are also being rejected on the same reason.



Allowable Subject Matter
Claims 1-9 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1, the prior arts of record do not teach 
performing a descum process, wherein after performing the descum process, a third thickness of the protective layer remaining on the top surface of the first mask layer is greater than a fourth thickness of the protective layer remaining on the sidewall surface of the first mask layer; 
Regarding independent claim 18, the prior arts of record do not teach 
patterning forming a residue on the middle layer in the first opening; 
…….
a top surface of the middle layer in the first opening being substantially free of the non-conformal film;
removing the residue from the middle layer in the first opening;
…………..
etching the bottom layer using the second mask pattern as an etching mask to form a third mask pattern, wherein etching the bottom layer removes the remaining portions of the non- conformal film and the patterned upper layer.

Examiner’s Note
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817